UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-6718 Dreyfus Investment Grade Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Janette E. Farragher, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 7/31 Date of reporting period: 10/31/2012 FORM N-Q Item 1. Schedule of Investments. -2- STATEMENT OF INVESTMENTS Dreyfus Inflation Adjusted Securities Fund October 31, 2012 (Unaudited) Principal Bonds and Notes99.9% Amount ($) Value ($) U.S. Treasury Inflation Protected Securities: 0.13%, 4/15/16 22,034,136 a,b 23,242,576 0.13%, 1/15/22 50,151,763 a,b 54,900,533 0.13%, 7/15/22 13,161,418 a 14,408,673 0.63%, 7/15/21 14,992,447 a,b 17,168,690 1.25%, 4/15/14 1,850,246 a 1,913,993 1.75%, 1/15/28 4,331,951 a,b 5,688,394 2.00%, 1/15/14 27,144,497 a,b 28,170,912 2.00%, 7/15/14 30,164,329 a,b 31,974,189 2.00%, 1/15/16 5,158,511 a,b 5,741,263 2.00%, 1/15/26 20,943,904 a,b 27,842,303 2.13%, 2/15/40 11,952,079 a,b 17,823,538 2.13%, 2/15/41 13,962,778 a,b 21,000,897 2.50%, 7/15/16 68,871,575 a,b 79,476,696 2.50%, 1/15/29 9,516,091 a,b 13,775,284 2.63%, 7/15/17 12,275,082 a 14,755,986 3.63%, 4/15/28 20,914,626 a,b 33,656,214 Total Bonds and Notes (cost $368,881,866) Other Investment.6% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $2,297,815) 2,297,815 c Total Investments (cost $371,179,681) % Liabilities, Less Cash and Receivables %) Net Assets % a Principal amount for accrual purposes is periodically adjusted based on changes in the Consumer Price Index. b Security, or portion thereof, on loan. At October 31, 2012, the value of the fund's securities on loan was $172,218,456 and the value of the collateral held by the fund was $175,251,470, consisting of U.S. Government & Agency securities. c Investment in affiliated money market mutual fund. At October 31, 2012, net unrealized appreciation on investments was $22,658,275 of which $23,756,589 related to appreciated investment securities and $1,098,314 related to depreciated investment securities. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 99.9 Money Market Investment .6 † Based on net assets. The following is a summary of the inputs used as of October 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Quoted Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Mutual Funds 2,297,815 - - U.S. Treasury - 391,540,141 - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Intermediate Term Income Fund October 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes118.7% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables4.2% Americredit Automobile Receivables Trust, Ser. 2012-1, Cl. C 2.67 1/8/18 2,020,000 2,068,784 Americredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 2,970,000 2,971,913 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 4,600,000 4,924,636 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 5,800,000 6,243,964 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 980,000 1,014,695 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CTFS 5.22 7/15/15 547,557 b 547,891 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 1,402,000 1,413,491 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 3,445,000 3,444,394 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 4,545,000 4,641,184 Santander Drive Auto Receivables Trust, Ser. 2010-B, Cl. C 3.02 10/17/16 3,660,000 b 3,736,375 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 5,795,000 5,982,825 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 3,545,000 3,686,192 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 1,185,000 1,243,037 Santander Drive Auto Receivables Trust, Ser. 2011-3, Cl. D 4.23 5/15/17 2,325,000 2,453,855 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 2,695,000 2,869,508 SMART Trust, Ser. 2011-1USA, Cl. A3B 1.06 10/14/14 1 b,c 1 Asset-Backed Ctfs./Home Equity Loans.2% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.64 12/25/33 437,936 c 447,020 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 64,611 c 64,492 Citigroup Mortgage Loan Trust, Ser. 2005-WF1, Cl. A5 5.01 11/25/34 2,176,532 c 2,181,430 Asset-Backed Ctfs./Manufactured Housing.2% Origen Manufactured Housing, Ser. 2005-B, Cl. M2 6.48 1/15/37 1,568,137 Casinos.2% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 2,360,000 Commercial Mortgage Pass-Through Ctfs.4.5% Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW13, Cl. A3 5.52 9/11/41 35,000 36,430 Citigroup Commercial Mortgage Trust, Ser. 2012-GC8, Cl. A4 3.02 9/10/45 4,660,000 4,914,072 Credit Suisse First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 465,343 c 467,094 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,630,000 b,c 1,630,127 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 2.48 3/6/20 610,000 b,c 610,178 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 2.63 3/6/20 5,680,000 b,c 5,681,585 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. G 2.79 3/6/20 3,110,000 b,c 3,111,249 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. H 3.30 3/6/20 25,000 b,c 25,009 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 4.80 3/6/20 2,380,000 b,c 2,381,321 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. L 5.46 3/6/20 6,725,000 b,c 6,729,916 JP Morgan Chase Commercial Mortgage Securities, Ser. 2011-C3, Cl. A4 4.72 2/15/46 6,410,000 b 7,507,886 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 6.09 2/12/51 2,825,000 c 3,252,280 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.69 12/5/27 5,455,000 b,c 6,744,248 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A6 5.44 11/12/37 4,035,000 c 4,515,498 Morgan Stanley Capital I, Ser. 2006-IQ12, Cl. AAB 5.33 12/15/43 82,222 84,473 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 1,466 1,471 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 5.58 8/15/39 495,000 c 526,874 WFRBS Commercial Mortgage Trust, Ser. 2011-C5, Cl. A4 3.67 11/15/44 2,085,000 2,322,246 Consumer Discretionary2.4% AutoZone, Sr. Unscd. Notes 3.70 4/15/22 2,175,000 2,321,641 Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 2,490,000 2,779,462 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 3,535,000 b 4,325,493 Dish DBS, Gtd. Notes 5.88 7/15/22 2,730,000 2,880,150 Hanesbrands, Gtd. Notes 6.38 12/15/20 2,843,000 3,116,639 NBCUniversal Media, Sr. Unscd. Notes 4.38 4/1/21 3,345,000 3,836,605 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 1,170,000 b 1,411,626 Time Warner Gtd. Debs. 6.10 7/15/40 1,045,000 1,337,855 Time Warner, Gtd. Notes 3.40 6/15/22 2,745,000 2,940,060 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 2,060,000 2,069,350 Consumer Staples.9% Mondelez International, Sr. Unscd. Notes 6.88 2/1/38 2,750,000 3,937,777 Pernod-Ricard, Sr. Unscd. Notes 4.25 7/15/22 2,695,000 b 2,997,802 SABMiller Holdings, Gtd. Notes 3.75 1/15/22 1,275,000 b 1,405,046 SABMiller Holdings, Gtd. Notes 4.95 1/15/42 1,520,000 b 1,826,943 Energy3.9% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 4,765,000 5,782,623 CNOOC Finance (2012), Gtd. Notes 3.88 5/2/22 2,335,000 b 2,511,867 Continental Resources, Gtd. Notes 5.00 9/15/22 3,000,000 b 3,168,750 Enterprise Products Operating, Gtd. Notes 4.45 2/15/43 2,740,000 2,804,300 Enterprise Products Operating, Gtd. Notes 5.95 2/1/41 1,955,000 2,438,720 Hess, Sr. Unscd. Notes 5.60 2/15/41 1,500,000 1,811,893 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.55 9/15/40 2,955,000 3,889,078 MEG Energy, Gtd. Notes 6.38 1/30/23 2,800,000 b 3,010,000 Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 2,865,000 3,588,412 Petrobras International Finance, Gtd. Notes 5.38 1/27/21 1,490,000 1,697,193 Petrobras International Finance, Gtd. Notes 6.75 1/27/41 1,255,000 1,610,939 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 1,050,000 1,178,625 Transocean, Gtd. Notes 2.50 10/15/17 2,120,000 2,149,582 Unit, Gtd. Notes 6.63 5/15/21 2,810,000 b 2,880,250 Valero Energy, Gtd. Notes 6.13 2/1/20 2,100,000 2,597,830 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 1,635,000 1,698,474 Williams Partners, Sr. Unscd. Notes 6.30 4/15/40 795,000 1,025,358 Financial18.7% AIG SunAmerica Global Financing X, Sr. Scd. Notes 6.90 3/15/32 985,000 b 1,318,775 Ally Financial, Gtd. Notes 4.63 6/26/15 5,325,000 5,535,444 Ally Financial, Gtd. Notes 5.50 2/15/17 5,525,000 5,851,981 American International Group, Sr. Unscd. Notes 6.40 12/15/20 3,340,000 4,108,557 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 3,441,000 c 3,828,112 AON, Gtd. Notes 3.50 9/30/15 2,160,000 2,281,923 Bank of America, Sr. Unscd. Notes 5.00 5/13/21 6,000,000 6,780,384 Bank of America, Sr. Unscd. Notes 5.70 1/24/22 3,550,000 4,231,344 BBVA US Senior SA Uniper, Gtd. Notes 4.66 10/9/15 3,025,000 3,056,977 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 2,600,000 2,837,117 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 1,234,000 1,434,436 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 1,331,000 1,652,550 CIT Group Sr. Unscd. Notes 5.00 8/15/22 1,480,000 1,540,946 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 2,445,000 2,588,766 Citigroup, Sr. Unscd. Notes 4.50 1/14/22 2,630,000 2,908,904 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 4,955,000 5,804,966 Citigroup, Sr. Unscd. Notes 5.88 1/30/42 1,585,000 1,973,750 CVS Pass-Through Trust, Pass Thru Certificates Notes 8.35 7/10/31 6,618,627 b 9,284,577 DDR, Sr. Unscd. Notes 4.75 4/15/18 2,865,000 3,219,117 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 5,402,000 b 6,113,530 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 265,000 325,645 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 2,565,000 3,324,666 Entertainment Properties, Gtd. Notes 5.75 8/15/22 2,985,000 3,134,211 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 2,535,000 b 3,096,056 Federal Realty Investment Trust, Sr. Unscd. Notes 5.40 12/1/13 1,525,000 1,599,568 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 550,000 623,140 Federal Realty Investment Trust, Sr. Unscd. Notes 6.20 1/15/17 145,000 169,126 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 3,065,000 3,266,898 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 5,520,000 6,102,603 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 4,750,000 4,911,875 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 2,935,000 4,069,463 Goldman Sachs Group, Sr. Unscd. Notes 5.25 7/27/21 3,055,000 3,419,538 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 1,780,000 2,070,142 Hanover Insurance Group, Sr. Unscd. Notes 7.63 10/15/25 1,745,000 2,160,659 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 5,980,000 b 6,574,484 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 3,000,000 3,154,527 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 3,960,000 4,346,591 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 1,300,000 b 1,410,831 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 2,860,000 3,034,140 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 2,745,000 2,882,250 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 3,530,000 b 3,629,535 Invesco, Gtd. Notes 5.38 2/27/13 380,000 385,443 Invesco, Gtd. Notes 5.38 12/15/14 25,000 27,060 JPMorgan Chase & Co., Sr. Unscd. Notes 4.35 8/15/21 3,535,000 3,958,376 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 2,055,000 2,448,500 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 3,990,000 4,033,188 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 2,475,000 b 2,708,014 Mack-Cali Realty, Sr. Unscd. Notes 5.13 1/15/15 145,000 154,177 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 690,000 758,571 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 1,025,000 1,128,713 Merrill Lynch & Co., Sr. Unscd. Notes 6.40 8/28/17 50,000 59,020 Metlife, Sr. Unscd. Debs., Ser. A 6.82 8/15/18 3,450,000 4,365,316 Morgan Stanley, Sr. Unscd. Notes 5.50 7/28/21 2,760,000 3,072,915 Morgan Stanley, Sr. Unscd. Notes 5.55 4/27/17 2,880,000 3,204,703 Nisource Capital Markets, Sr. Unscd. Notes 7.86 3/27/17 105,000 121,868 Prudential Financial, Sr. Unscd. Notes 5.38 6/21/20 5,115,000 6,005,752 Prudential Financial, Jr. Sub. Notes 5.88 9/15/42 3,770,000 c 3,982,062 Prudential Financial, Sr. Unscd. Notes 6.20 11/15/40 5,000 6,245 Regency Centers, Gtd. Notes 5.25 8/1/15 1,777,000 1,954,865 Regency Centers, Gtd. Notes 5.88 6/15/17 210,000 243,759 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 3,265,000 3,349,306 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 5,210,000 c 5,985,936 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 5,785,000 b 5,799,387 Staples, Gtd. Notes 9.75 1/15/14 2,575,000 2,829,353 WEA Finance, Gtd. Notes 7.13 4/15/18 4,015,000 b 4,945,456 Willis North America, Gtd. Notes 6.20 3/28/17 3,665,000 4,213,068 Willis North America, Gtd. Notes 7.00 9/29/19 4,790,000 5,806,352 Foreign/Governmental6.0% Corporacion Andina de Fomento, Sr. Unscd. Notes 3.75 1/15/16 3,255,000 3,434,754 Irish Government, Bonds EUR 5.50 10/18/17 11,805,000 16,811,169 Italian Government, Bonds EUR 4.75 6/1/17 12,385,000 16,753,428 Italian Government, Bonds EUR 5.50 9/1/22 4,165,000 5,682,392 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 4,825,000 5,507,155 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 2,795,000 3,085,328 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 1,500,000 1,959,589 Slovakian Government, Sr. Unscd. Notes 5.50 10/26/22 8,440,000 b,d 8,553,940 Spanish Government, Sr. Unscd. Bonds EUR 5.50 7/30/17 4,115,000 5,586,121 Health Care.5% DaVita, Gtd. Notes 5.75 8/15/22 560,000 588,000 Watson Pharmaceuticals, Sr. Unscd. Notes 4.63 10/1/42 1,465,000 1,580,171 WellPoint, Sr. Unscd. Notes 1.25 9/10/15 3,770,000 3,809,660 Industrial1.0% Techem, Sr. Scd. Notes EUR 6.13 10/1/19 2,170,000 b 2,960,293 Waste Management, Gtd. Notes 7.00 7/15/28 2,090,000 2,798,169 Waste Management, Gtd. Notes 7.75 5/15/32 2,000,000 2,909,194 Xerox, Sr. Unscd. Notes 5.63 12/15/19 2,515,000 2,855,375 Materials1.8% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 1,075,000 c,d 1,057,895 Ardagh Packaging Finance, Sr. Scd. Notes 7.38 10/15/17 2,500,000 b 2,696,875 Dow Chemical, Sr. Unscd. Notes 2.50 2/15/16 190,000 198,946 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 3,075,000 3,367,386 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 2,035,000 b 2,178,213 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 1,050,000 b 1,053,937 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 1,150,000 b,d 1,537,144 Teck Resources, Gtd. Notes 6.25 7/15/41 2,060,000 2,353,752 Vale Overseas, Gtd. Notes 4.38 1/11/22 2,715,000 2,903,557 Vale, Sr. Unscd. Notes 5.63 9/11/42 2,675,000 2,879,111 Municipal Bonds.7% California, GO (Build America Bonds) 7.30 10/1/39 3,095,000 4,157,452 New York City, GO (Build America Bonds) 5.99 12/1/36 3,200,000 4,052,896 Residential Mortgage Pass-Through Ctfs..2% Impac CMB Trust, Ser. 2005-8, Cl. 2M2 1.34 2/25/36 1,473,876 c 1,201,011 Impac CMB Trust, Ser. 2005-8, Cl. 2M3 2.46 2/25/36 1,191,989 c 903,844 Prudential Home Mortgage Securities, Ser. 1994-A, Cl. 5B 6.73 4/28/24 807 c 567 Residential Funding Mortgage Securities I, Ser. 2004-S3, Cl. M1 4.75 3/25/19 368,651 347,571 Telecommunications.9% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 2,030,000 2,833,224 Digicel Group, Sr. Unscd. Notes 8.25 9/30/20 1,525,000 b 1,650,812 Telecom Italia Capital, Gtd. Notes 7.18 6/18/19 965,000 1,112,162 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 4,375,000 4,457,031 U.S. Government Agencies3.9% Federal National Mortgage Association, Notes 1.55 10/29/19 10,750,000 e 10,784,303 Federal National Mortgage Association, Notes 1.55 10/29/19 11,050,000 e 11,048,762 Federal National Mortgage Association, Notes 1.70 10/4/19 11,200,000 e 11,230,464 Federal National Mortgage Association, Notes 1.70 11/13/19 10,750,000 e 10,778,950 Small Business Administration Participation Ctfs., Gov't Gtd. Debs., Ser. 97-J 6.55 10/1/17 91,306 99,656 U.S. Government Agencies/Mortgage-Backed24.4% Federal Home Loan Mortgage Corp.: 4.00% 24,780,000 e,f 26,442,002 5.00%, 10/1/18 - 12/1/20 286,568 e 311,369 5.50%, 11/1/22 - 5/1/40 6,188,239 e 6,746,894 6.00%, 7/1/17 - 12/1/37 2,294,801 e 2,552,251 6.50%, 3/1/14 - 3/1/32 238,062 e 274,690 7.50%, 12/1/25 - 1/1/31 25,187 e 28,365 8.00%, 10/1/19 - 1/1/28 8,752 e 10,175 8.50%, 7/1/30 611 e 767 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 2586, Cl. WE, 4.00%, 12/15/32 767,979 e 783,163 Multiclass Mortgage Participation Ctfs., REMIC, Ser. 51, Cl. E, 10.00%, 7/15/20 76,953 e 77,553 Federal National Mortgage Association: 2.50% 10,685,000 e,f 11,177,511 3.00% 32,190,000 e,f 33,712,004 3.50% 90,325,000 e,f 96,238,460 4.00% 26,615,000 e,f 28,507,159 5.00% 41,000,000 e,f 44,734,854 5.00%, 5/1/18 - 9/1/40 3,790,046 e 4,207,950 5.50%, 8/1/22 - 8/1/40 13,339,423 e 14,764,045 6.00%, 1/1/19 - 4/1/38 1,756,214 e 1,955,061 6.50%, 3/1/26 - 10/1/32 89,387 e 104,243 7.00%, 9/1/14 - 7/1/32 36,657 e 42,463 7.50%, 10/1/15 - 3/1/31 12,016 e 13,195 8.00%, 5/1/13 - 3/1/31 19,941 e 23,073 Pass-Through Ctfs., REMIC Ser. 1988-16, Cl. B, 9.50%, 6/25/18 48,363 e 54,009 Government National Mortgage Association I: 5.50%, 4/15/33 1,727,312 1,923,312 6.50%, 4/15/28 - 9/15/32 46,476 54,884 7.00%, 12/15/26 - 9/15/31 15,514 18,549 7.50%, 12/15/26 - 11/15/30 5,050 5,277 8.00%, 1/15/30 - 10/15/30 15,711 17,173 8.50%, 4/15/25 4,048 4,933 9.00%, 10/15/27 9,118 9,398 9.50%, 2/15/25 2,579 2,964 9.50%, 11/15/17 59,280 63,743 Government National Mortgage Association II: 6.50%, 2/20/31 - 7/20/31 100,935 116,871 7.00%, 11/20/29 317 381 U.S. Government Securities42.5% U.S. Treasury Bonds: 3.88%, 8/15/40 48,110,000 d 58,573,925 4.63%, 2/15/40 825,000 d 1,128,574 6.13%, 11/15/27 8,425,000 d 12,633,549 U.S. Treasury Notes: 0.13%, 7/31/14 25,600,000 d 25,536,000 0.50%, 11/30/12 52,490,000 52,512,571 0.63%, 12/31/12 180,330,000 180,492,117 1.75%, 5/31/16 1,515,000 1,582,939 2.13%, 5/31/15 33,965,000 d 35,512,004 2.38%, 7/31/17 99,520,000 d 107,411,637 2.63%, 8/15/20 3,740,000 4,111,079 Utilities1.6% Calpine, Sr. Scd. Notes 7.88 1/15/23 890,000 b 987,900 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 910,000 1,033,181 Commonwealth Edison, First Mortgage Bonds 6.15 9/15/17 60,000 73,855 Consolidated Edison of New York, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 675,000 782,037 Enel Finance International, Gtd. Bonds 6.25 9/15/17 4,898,000 b 5,462,597 Exelon Generation, Sr. Unscd. Notes 5.20 10/1/19 2,200,000 2,535,201 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 395,000 567,514 Nisource Finance, Gtd. Notes 4.45 12/1/21 2,740,000 3,054,760 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 2,720,000 3,223,632 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 550,000 779,206 Total Bonds and Notes (cost $1,297,231,410) Preferred Stocks.5% Shares Value ($) Financial General Electric Capital, Non-Cum, Perpetual, Ser. B, $6.25 (cost $5,500,000) 55,000 c Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.12%, 2/7/13 (cost $1,354,552) 1,355,000 g Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $20,833,654) 20,833,654 h Investment of Cash Collateral for Securities Loaned.5% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $5,015,980) 5,015,980 h Total Investments (cost $1,329,935,596) % Liabilities, Less Cash and Receivables %) Net Assets % GOGeneral Obligation REMICReal Estate Mortgage Investment Conduit a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro b Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, these securities were valued at $134,205,919 or 11.9% of net assets. c Variable rate securityinterest rate subject to periodic change. d Security, or portion thereof, on loan. At October 31, 2012, the value of the fund's securities on loan was $105,627,731 and the value of the collateral held by the fund was $108,258,964, consisting of cash collateral of $5,015,980 and U.S. Government and agency securities valued at $103,242,984. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Held by or on behalf of a counterparty for open financial futures positions. h Investment in affiliated money market mutual fund. At October 31, 2012, net unrealized appreciation on investments was $42,886,900 of which $44,477,740 related to appreciated investment and $1,590,840 related to depreciated investment securities. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 70.8 Corporate Bonds 31.9 Asset/Mortgage-Backed 9.3 Foreign/Governmental 6.0 Short-Term/Money Market Investments 2.5 Municipal Bonds .7 Preferred Stocks .5 † Based on net assets. STATEMENT OF FINANCIAL FUTURES October 31, 2012 (Unaudited) Market Value Unrealized Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Short U.S. Treasury 10 Year Notes 188 (25,009,875 ) December 2012 ) STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS October 31, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Sales: Euro, Expiring : 11/1/2012 a 15,837,328 20,525,177 20,527,437 (2,260 ) 11/30/2012 a 42,350,000 55,322,356 54,906,587 415,769 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a Morgan Stanley The following is a summary of the inputs used as of October 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 51,548,994 - Commercial Mortgage-Backed - 50,541,957 - Corporate Bonds+ - 361,053,642 - Foreign Government - 67,373,876 - Municipal Bonds - 8,210,348 - Mutual Funds 25,849,634 - - Preferred Stocks+ - 6,021,186 - Residential Mortgage-Backed - 2,452,993 - U.S. Government Agencies/Mortgage-Backed - 318,920,876 - U.S. Treasury - 480,848,990 - Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - 415,769 - Liabilities ($) Other Financial Instruments: Financial Futures++ (114,647) - - Forward Foreign Currency Exchange Contracts++ - (2,260) - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Short Term Income Fund October 31, 2012 (Unaudited) Coupon Maturity Principal Bonds and Notes96.9% Rate (%) Date Amount ($) a Value ($) Asset-Backed Ctfs./Auto Receivables7.0% Ally Master Owner Trust, Ser. 2010-4, Cl. A 1.28 8/15/17 780,000 b 794,116 Americredit Automobile Receivables Trust, Ser. 2012-4, Cl. D 2.68 10/9/18 655,000 655,422 AmeriCredit Automobile Receivables Trust, Ser. 2012-2, Cl. D 3.38 4/9/18 1,200,000 1,231,184 AmeriCredit Automobile Receivables Trust, Ser. 2012-1, Cl. D 4.72 3/8/18 1,590,000 1,702,211 AmeriCredit Automobile Receivables Trust, Ser. 2011-5, Cl. D 5.05 12/8/17 1,310,000 1,410,275 AmeriCredit Automobile Receivables Trust, Ser. 2010-2, Cl. E 8.66 10/10/17 550,000 c 613,560 Carmax Auto Owner Trust, Ser. 2010-3, Cl. C 2.59 8/15/16 450,000 462,830 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 185,000 191,550 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 2,615,000 2,737,650 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. D 3.52 8/8/16 480,000 482,833 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CTFS 5.22 7/15/15 106,496 c 106,560 Santander Drive Auto Receivables Trust, Ser. 2011-S1A, Cl. C 1.89 5/15/17 1,075,796 c 1,079,898 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 300,000 302,459 Santander Drive Auto Receivables Trust, Ser. 2012-6, Cl. D 2.52 9/17/18 755,000 754,867 Santander Drive Auto Receivables Trust, Ser. 2012-5, Cl. C 2.70 8/15/18 1,180,000 1,204,972 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 545,000 561,915 Santander Drive Auto Receivables Trust, Ser. 2011-1, Cl. C 3.11 5/16/16 1,275,000 1,316,325 Santander Drive Auto Receivables Trust, Ser. 2012-3, Cl. D 3.64 5/15/18 820,000 852,659 Santander Drive Auto Receivables Trust, Ser. 2012-1, Cl. C 3.78 11/15/17 285,000 298,958 Santander Drive Auto Receivables Trust, Ser. 2011-4, Cl. D 4.74 9/15/17 620,000 660,147 Asset-Backed Ctfs./Equipment.8% CNH Equipment Trust, Ser. 2011-A, Cl. A4 2.04 10/17/16 1,850,000 Asset-Backed Ctfs./Home Equity Loans.7% AH Mortgage Advance Trust, Ser. SART-3, Cl. 1A1 2.98 3/13/43 1,000,000 b 1,005,926 Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.61 12/25/33 547,419 b 558,774 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 12,726 b 12,703 Credit-Based Asset Servicing and Securitization, Ser. 2002-CB3, Cl. M2 2.09 6/25/32 91,622 b 91,573 Casinos.2% Ameristar Casinos, Gtd. Notes 7.50 4/15/21 550,000 Commercial Mortgage Pass-Through Ctfs.3.4% Banc of America Merrill Lynch Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 85,000 91,150 Banc of America Merrill Lynch Commercial Mortgage, Ser. 2005-6, Cl. A4 5.36 9/10/47 895,000 b 1,006,694 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 600,000 b 701,001 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.87 9/11/38 272,336 b 278,440 Bear Stearns Commercial Mortgage Securities, Ser. 2007-PW17, Cl. AAB 5.70 6/11/50 1,132,522 1,207,610 Citigroup Commercial Mortgage Trust, Ser. 2007-C6, Cl. A4 5.89 12/10/49 825,000 b 981,222 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 1.73 3/6/20 1,630,000 b,c 1,630,127 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. F 2.63 3/6/20 730,000 b,c 730,204 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 4.80 3/6/20 350,000 b,c 350,194 JP Morgan Chase Commercial Mortgage Securities, Ser. 2006-CB14, Cl. ASB 5.51 12/12/44 217,604 b 231,195 JP Morgan Chase Commercial Mortgage Securities, Ser. 2007-CB20, Cl. AM 6.09 2/12/51 645,000 b 742,556 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.38 11/14/42 475,000 b 528,842 Morgan Stanley Dean Witter Capital I, Ser. 2001-TOP3, Cl. A4 6.39 7/15/33 32,705 32,810 Consumer Discretionary2.2% Cablevision Systems, Sr. Unscd. Notes 7.75 4/15/18 570,000 636,262 Comcast, Gtd. Notes 5.90 3/15/16 655,000 761,995 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 650,000 c 795,352 Dish DBS, Gtd. Notes 5.88 7/15/22 625,000 659,375 Hanesbrands, Gtd. Notes 6.38 12/15/20 600,000 657,750 NBCUniversal Media, Sr. Unscd. Notes 3.65 4/30/15 700,000 750,716 Staples, Gtd. Notes 9.75 1/15/14 405,000 445,005 Walgreen, Sr. Unscd. Notes 1.00 3/13/15 730,000 733,313 Consumer Staples1.0% Mondelez International, Sr. Unscd. Notes 6.13 2/1/18 530,000 654,248 Pernod-Ricard, Sr. Unscd. Notes 2.95 1/15/17 650,000 c 686,233 SABMiller Holdings, Gtd. Notes 2.45 1/15/17 1,000,000 c 1,049,298 Energy2.8% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 1,015,000 1,231,765 Continental Resources, Gtd. Notes 5.00 9/15/22 670,000 c 707,687 EQT, Sr. Unscd. Notes 8.13 6/1/19 215,000 269,889 Hess, Sr. Unscd. Notes 8.13 2/15/19 505,000 673,885 MEG Energy, Gtd. Notes 6.38 1/30/23 650,000 c 698,750 Petroleos Mexicanos, Gtd. Notes 4.88 1/24/22 600,000 673,500 Spectra Energy Partners, Sr. Unscd. Notes 2.95 6/15/16 595,000 611,655 Transocean, Gtd. Notes 2.50 10/15/17 470,000 476,558 Unit, Gtd. Notes 6.63 5/15/21 640,000 c 656,000 Williams Partners, Sr. Unscd. Notes 3.35 8/15/22 405,000 420,723 Williams Partners, Sr. Unscd. Notes 4.00 11/15/21 450,000 492,397 Financial18.7% Ally Financial, Gtd. Notes 4.63 6/26/15 1,200,000 1,247,424 Ally Financial, Gtd. Notes 5.50 2/15/17 1,285,000 1,361,049 American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 631,897 American International Group, Sr. Unscd. Notes 3.65 1/15/14 190,000 195,746 American International Group, Sr. Unscd. Notes 6.40 12/15/20 75,000 92,258 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 212,000 b 235,850 AON, Gtd. Notes 3.50 9/30/15 695,000 734,230 Bank of America, Sr. Unscd. Notes, Ser. 1 3.75 7/12/16 3,005,000 3,223,034 Bank of America, Sr. Unscd. Notes, Ser. L 5.65 5/1/18 430,000 501,227 BBVA US Senior SA Uniper, Gtd. Notes 4.66 10/9/15 675,000 682,135 Boston Properties, Sr. Unscd. Notes 3.70 11/15/18 595,000 649,263 CIT Group, Sr. Unscd. Notes 5.00 5/15/17 555,000 587,634 CIT Group Sr. Unscd. Notes 5.00 8/15/22 330,000 343,589 Citigroup, Sr. Unscd. Notes 4.45 1/10/17 3,590,000 3,969,861 Citigroup, Sr. Unscd. Notes 4.75 5/19/15 560,000 607,288 DDR, Sr. Unscd. Notes 4.75 4/15/18 650,000 730,341 Discover Financial Services, Sr. Unscd. Notes 5.20 4/27/22 575,000 c 650,737 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 55,000 67,587 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 495,000 641,602 Entertainment Properties, Gtd. Notes 5.75 8/15/22 670,000 703,491 Erac USA Finance, Gtd. Notes 5.90 11/15/15 1,100,000 c 1,243,262 Federal Realty Investment Trust, Sr. Unscd. Bonds 5.65 6/1/16 345,000 390,878 Ford Motor Credit, Sr. Unscd. Notes 3.88 1/15/15 1,750,000 1,825,250 Ford Motor Credit, Sr. Unscd. Notes 4.21 4/15/16 695,000 740,781 Ford Motor Credit, Sr. Unscd. Notes 5.00 5/15/18 340,000 375,885 General Electric Capital, Sr. Unscd. Notes 2.30 4/27/17 975,000 1,008,227 General Electric Capital, Sr. Unscd. Notes 3.35 10/17/16 950,000 1,022,840 Goldman Sachs Group, Sr. Unscd. Notes 3.63 2/7/16 680,000 720,386 Goldman Sachs Group, Sr. Unscd. Notes 5.75 1/24/22 405,000 471,015 Harley-Davidson Funding, Gtd. Notes 5.75 12/15/14 1,080,000 c 1,187,365 Hartford Financial Services Group, Sr. Unscd. Notes 4.00 10/15/17 600,000 653,563 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 630,000 662,451 HSBC Holdings, Sr. Unscd. Notes 4.00 3/30/22 905,000 993,350 Hyundai Capital Services, Sr. Unscd. Notes 4.38 7/27/16 400,000 c 434,102 International Lease Finance, Sr. Unscd. Notes 5.75 5/15/16 625,000 663,055 International Lease Finance, Sr. Unscd. Notes 6.63 11/15/13 535,000 561,750 Intesa Sanpaolo, Sr. Unscd. Notes 6.50 2/24/21 785,000 c 807,135 Invesco, Gtd. Notes 5.38 2/27/13 380,000 385,444 Korea Finance, Sr. Unscd. Notes 2.25 8/7/17 1,200,000 1,212,989 Liberty Mutual Group, Gtd. Notes 4.95 5/1/22 565,000 c 618,193 MetLife Institutional Funding II, Scd. Notes 1.25 4/4/14 1,200,000 b,c 1,210,973 MetLife, Sr. Unscd. Notes 7.72 2/15/19 500,000 660,517 Morgan Stanley, Sr. Unscd. Notes 3.80 4/29/16 650,000 676,791 Morgan Stanley, Sr. Unscd. Notes 4.10 1/26/15 660,000 687,725 PNC Bank, Sub. Notes 6.88 4/1/18 600,000 761,122 Prudential Financial, Sr. Unscd. Notes 3.00 5/12/16 590,000 625,651 Prudential Financial, Sr. Unscd. Notes 4.75 9/17/15 365,000 403,526 Royal Bank of Scotland Group, Sr. Unscd. Notes 2.55 9/18/15 725,000 743,720 Royal Bank of Scotland, Sub. Notes 9.50 3/16/22 1,210,000 b 1,390,208 Santander US Debt, Bank Gtd. Notes 3.72 1/20/15 1,925,000 c 1,929,787 WEA Finance, Gtd. Notes 7.13 4/15/18 660,000 c 812,952 WEA Finance, Gtd. Notes 7.50 6/2/14 320,000 c 351,303 Willis North America, Gtd. Notes 6.20 3/28/17 615,000 706,968 Willis North America, Gtd. Notes 7.00 9/29/19 1,360,000 1,648,568 Foreign/Governmental3.0% Irish Government, Bonds EUR 5.50 10/18/17 1,295,000 1,844,173 Italian Government, Bonds EUR 4.75 6/1/17 940,000 1,271,556 Italian Government, Bonds EUR 5.50 9/1/22 930,000 1,268,817 Portuguese Government, Sr. Unscd. Bonds EUR 4.45 6/15/18 530,000 604,931 Slovenian Government, Sr. Unscd. Notes 5.50 10/26/22 1,855,000 c,d 1,880,043 Spanish Government, Sr. Unscd. Bonds EUR 5.50 7/30/17 455,000 617,663 Health Care.6% DaVita, Gtd. Notes 5.75 8/15/22 125,000 131,250 Watson Pharmaceuticals, Sr. Unscd. Notes 3.25 10/1/22 525,000 542,127 Wellpoint, Sr. Unscd. Notes 1.25 9/10/15 835,000 843,784 Industrial.7% Techem, Sr. Scd. Notes EUR 6.13 10/1/19 490,000 c 668,453 Waste Management, Gtd. Notes 6.38 3/11/15 725,000 816,995 Xerox, Sr. Unscd. Notes 5.63 12/15/19 215,000 244,098 Information Technology.2% Hewlett-Packard, Sr. Unscd. Notes 2.20 12/1/15 405,000 Materials1.6% ArcelorMittal, Sr. Unscd. Notes 6.75 2/25/22 250,000 b,d 246,022 Dow Chemical, Sr. Unscd. Notes 4.13 11/15/21 590,000 646,100 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 860,000 c 920,523 Kinder Morgan Energy Partners, Sr. Unscd. Notes 5.63 2/15/15 910,000 1,005,513 Smurfit Kappa Acquisitions, Sr. Scd. Notes 4.88 9/15/18 225,000 c 225,844 Smurfit Kappa Acquisitions, Sr. Scd. Notes EUR 5.13 9/15/18 265,000 c 354,211 Vale Overseas, Gtd. Notes 4.38 1/11/22 650,000 695,143 Residential Mortgage Pass-Through Ctfs..2% CS First Boston Mortgage Securities, Ser. 2004-7, Cl. 6A1 5.25 10/25/19 267,047 271,578 GSR Mortgage Loan Trust, Ser. 2004-12, Cl. 2A2 3.10 12/25/34 214,976 b 202,485 Telecommunication Services.9% Cellco Partnership/Verizon Wireless Capital, Sr. Unscd. Notes 8.50 11/15/18 465,000 648,990 Telefonica Emisiones, Gtd. Notes 5.46 2/16/21 1,455,000 1,482,281 U.S. Government Agencies10.6% Federal Home Loan Mortgage Corp., Notes 1.25 8/1/19 6,450,000 e 6,458,411 Federal Home Loan Mortgage Corp., Notes 4.88 11/15/13 11,625,000 e 12,194,892 Federal National Mortgage Association, Notes 0.88 8/28/17 5,100,000 d,e 5,127,362 Federal National Mortgage Association, Notes 1.50 6/26/13 2,475,000 e 2,496,384 U.S. Government Agencies/Mortgage-Backed.1% Federal Home Loan Mortgage Corp.: 6.50%, 6/1/32 1,450 e 1,682 Federal National Mortgage Association: Gtd. Pass-Through Ctfs., REMIC, Ser. 2003-49, Cl. JE, 3.00%, 4/25/33 179,312 e 186,886 Government National Mortgage Association II: 7.00%, 12/20/30 - 4/20/31 11,301 13,646 7.50%, 11/20/29 - 12/20/30 12,349 15,346 U.S. Government Securities41.2% U.S. Treasury Notes: 0.50%, 11/30/12 4,320,000 4,321,858 0.63%, 12/31/12 14,845,000 14,858,346 1.25%, 4/15/14 6,735,000 d 6,832,866 1.75%, 4/15/13 6,940,000 6,990,967 1.75%, 5/31/16 2,120,000 2,215,069 2.13%, 5/31/15 50,270,000 d 52,559,648 2.38%, 7/31/17 1,930,000 2,083,043 2.63%, 8/15/20 2,915,000 3,204,223 3.63%, 5/15/13 9,105,000 d 9,275,364 Utilities1.0% Calpine, Sr. Scd. Notes 7.88 1/15/23 205,000 c 227,550 Duke Energy Carolinas, First Mortgage Bonds 5.10 4/15/18 800,000 957,423 National Grid, Sr. Unscd. Notes 6.30 8/1/16 724,000 837,288 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 435,000 515,544 Total Bonds and Notes (cost $237,222,245) Principal Short-Term Investments.1% Amount ($) Value ($) U.S. Treasury Bills; 0.13%, 2/7/13 (cost $309,891) 310,000 f Other Investment1.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $4,703,733) 4,703,733 g Investment of Cash Collateral for Securities Loaned.6% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,349,500) 1,349,500 g Total Investments (cost $243,585,369) % Cash and Receivables (Net) .5 % Net Assets % REMICReal Estate Mortgage Investment Conduit a Principal amount stated in U.S. Dollars unless otherwise noted. EUREuro b Variable rate securityinterest rate subject to periodic change. c Securities exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, these securities were valued at $23,632,222 or 9.5% of net assets. d Security, or portion thereof, on loan. At October 31, 2012, the value of the fund's securities on loan was $51,070,901 and the value of the collateral held by the fund was $52,745,582, consisting of cash collateral of $1,349,500 and U.S Government & Agency securities valued at $51,396,082. e The Federal Housing Finance Agency ("FHFA") placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator. As such, the FHFA oversees the continuing affairs of these companies. f Held by or on behalf of a counterparty for open financial futures positions. g Investment in affiliated money market mutual fund. At October 31, 2012, net unrealized appreciation on investments was $3,271,868 of which $5,097,542 related to appreciated investment securities and $1,825,674 related to depreciated investment securities. At October 31, 2012, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) U.S. Government & Agencies 51.9 Corporate Bonds 29.9 Asset/Mortgage-Backed 12.1 Foreign/Governmental 3.0 Short-Term/Money Market Investments 2.6 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS October 31, 2012 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Proceeds ($) Value ($) (Depreciation) ($) Sales: Euro, Expiring: 11/1/2012 a 1,727,724 2,239,131 2,239,377 (246 ) 11/30/2012 a 5,080,000 6,636,070 6,586,198 49,872 Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a Morgan Stanley STATEMENT OF FINANCIAL FUTURES October 31, 2012 (Unaudited) Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 10/31/2012 ($) Financial Futures Long U.S. Treasury 2 Year Notes 318 70,063,350 December 2012 (24,556 ) Financial Futures Short U.S. Treasury 5 Year Notes 62 (7,703,500 ) December 2012 25,187 U.S. Treasury 10 Year Notes 202 (26,872,313 ) December 2012 50,123 Gross Unrealized Appreciation Gross Unrealized Depreciation ) The following is a summary of the inputs used as of October 31, 2012 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Asset-Backed - 20,993,754 - Commercial Mortgage-Backed - 8,512,045 - Corporate Bonds+ - 74,191,059 - Foreign Government - 7,487,183 - Mutual Funds 6,053,233 - - Residential Mortgage-Backed - 474,063 - U.S. Government Agencies/Mortgage-Backed - 26,494,609 - U.S. Treasury - 102,651,291 - Other Financial Instruments: Financial Futures++ 75,310 - - Forward Foreign Currency Exchange Contracts++ - 49,872 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts++ - (246) - Financial Futures++ (24,556) - - + See Statement of Investments for additional detailed categorizations. ++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in debt securities excluding short-term investments (other than U.S. Treasury Bills) are valued each business day by an independent pricing service (the “Service”) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments are valued as determined by the Service, based on methods which include consideration of the following: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. These securities are generally categorized within Level 2 of the fair value hierarchy. U.S. Treasury Bills are valued at the mean price between quoted bid prices and asked prices by the Service. These securities are generally categorized within Level 2 of the fair value hierarchy. The Service’s procedures are reviewed by Dreyfus under the general supervision of the Board of Trustees. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit. The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments. The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market. A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. When the contracts are closed, the fund recognizes a realized gain or loss. There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchange’s clearinghouse guarantees the futures against default. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. - 3 - FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Investment Grade Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: December 19, 2012 By: /s/ James Windels James Windels Treasurer Date: December 19, 2012 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
